Order entered April 29, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00498-CV

                    IN RE PHO GOLDEN, LLC, Relator

          Original Proceeding from the County Court at Law No. 6
                           Collin County, Texas
                   Trial Court Cause No. 006-00568-2020

                                   ORDER

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus and motion for emergency relief.


                                          /s/   CORY L. CARLYLE
                                                JUSTICE